--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


ASSET PURCHASE AGREEMENT
 
THIS AGREEMENT (together with the exhibits and schedules attached hereto, this
“Agreement”) dated as of the 17th day of December, 2012.
 
BETWEEN:
 
MULTI-CORP INTERNATIONAL INC., a company organized under the laws of the State
of Nevada and having a registered address at 952 N. Western Avenue, Los Angeles,
California 90029


(hereinafter referred to as “MII”)
 
AND:
 
QUAD ENERGY CORP., a corporation organized under the laws of the State of Nevada
having a principal office located at 3208 East Colonial Drive, Suite 277,
Orlando, Florida 32893


(hereinafter referred to as “QUAD”)
 
WHEREAS MII desires to purchase and acquire from QUAD and QUAD desires to sell
and assign to MII 100% of QUAD’s right, title and interest in and to those
certain lands and oil and gas leases known as the Cave Pool Leases, located in
the State of New Mexico, as more fully and particularly described in Exhibit A
attached hereto (collectively referred to in this agreement as the “Assets”);
 
WHEREAS, the parties desire to enter into this Agreement to set forth their
mutual agreements concerning the above matter;
 
NOW, THEREFORE, in consideration of the mutual promises of the parties hereto,
and of good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, it is mutually agreed by and between the parties hereto as
follows:
 
ARTICLE 1
SALE AND TRANSFER OF ASSETS


1.1         Sale of Assets. Subject to the terms and conditions of this
Agreement and in reliance upon the representations, warranties, covenants and
agreements contained herein, at the closing of the transactions contemplated
hereby, QUAD will sell, convey, assign and transfer 100% of its right, title and
interest in the Assets, and MII will purchase and acquire 100% of QUAD’s right,
title and interest in and to the Assets from QUAD as follows:


(a)  
One hundred percent (100%) of QUAD’s right, title and interests in and to the
oil, gas and other minerals in and under and that may be produced from the wells
located on the Assets described in Exhibit A including, without limitation,
interests in oil, gas and/or mineral leases covering any part of the lands,
overriding royalty interests, production payments, net profits interest, fee
royalty interests, fee mineral interests, and other interests in oil, gas and
other minerals in any part of the lands comprising the Assets;



 
1

--------------------------------------------------------------------------------

 
(b)  
One hundred percent (100%) of the right, title and interests of QUAD in all
presently existing and valid oil, gas and/or mineral unitization, pooling and/or
communitization agreements, declarations, and/or orders and the properties
covered or included in the units (including, without limitation, units formed
under orders, rules, regulations or other official acts of any federal, state or
other authority having jurisdiction, voluntary unitization agreements,
designations, and/or declarations, and any working interest units created under
operating agreements or otherwise), which relate to the Assets; and



 
(c)  
One hundred percent (100%) of the right, title and interest of QUAD in all
presently existing and valid production sales and sales related contracts,
operating agreements and other agreements and contracts which relate to the
Assets or which relate to the exploration, development, operation or maintenance
of the Assets or the treatment, storage, transaction or marketing of production
from or allocated to the Assets.



1.2         Consideration.  


(a)  
Purchase Price.  In consideration of the sale, transfer and assignment to MII of
100% of QUAD’s right, title and interest in and to the Assets, MII shall pay an
aggregate purchase price of $16,000,000.00, which shall consist of: (i) issuance
at Closing of 10,000,000 shares of restricted common stock of MII at $1.60 per
share for aggregate consideration of $16,000,000.00 (hereinafter referred to as
the “Purchase Price”).



 
(b)
Assumption of liability for cleanup.  As further consideration, and in addition
to the above, MII assumes all responsibility and liability for any cleanup
associated with the Assets.



 
(c)
Risks Related to Hazardous Materials.  MII shall assume all risks that the
property underlying the Assets may contain waste materials or other adverse
physical conditions, including, but not limited to, the presence of unknown
abandoned oil and gas wells, water wells, sumps, pits, pipelines or other waste
or spill sites. At Closing, all responsibility and liability related to all such
conditions, whether known or unknown, fixed or contingent, will be transferred
from QUAD to MII, and MII shall indemnify QUAD and hold it harmless from all
such liabilities, as set forth in Article 1.2 below.



 
(d)
Payment of Operating Expenses.  MII shall assume and make payment on behalf of
QUAD of any and all operating costs associated with the Assets.



1.3         The Closing.  The transfer and delivery of the documents
transferring 100% of the right, title and interest of QUAD in the Assets to MII
and issuance of stock by MII to QUAD (the “Closing”) will take place on 
December 17, 2012 or such earlier date as may be mutually acceptable to QUAD and
MII, subject to the satisfaction or waiver (by the party receiving the benefit
thereof) of the conditions precedent set forth in Section 6 and 7 of this
Agreement (the “Closing Date”).
 
 
2

--------------------------------------------------------------------------------

 
1.4         Deliveries.  At the Closing on the Closing Date:


(a)  
QUAD shall deliver to MII executed and duly acknowledged transfers of land and
assignments conveying 100% of the right, title and interest of QUAD to the
Assets to MII;

(b)  
MII shall deliver 10,000,000 shares of restricted common stock to QUAD;

(c)  
MII shall deliver to QUAD and/or its designee a share certificate evidencing an
aggregate of 10,000,000 shares of MII’s restricted common stock;

(d)  
QUAD and MII shall each execute and deliver such other instruments and take such
other action as may be necessary to carry out its obligations under this
Agreement; including, without limitation, working together to cause the title to
any assets to be transferred into the name of MII in the applicable governmental
records.

(e)  
One hundred percent (100%) of the right, title and interest of QUAD in all
presently existing and valid production sales and sales related contracts,
operating agreements and other agreements and contracts which relate to the
Assets or which relate to the exploration, development, operation or maintenance
of the Assets or the treatment, storage, transaction or marketing of production
from or allocated to the Assets for the month of  January, 2013.



ARTICLE 2
TITLE DUE DILIGENCE


2.1         MII acknowledges that it has been fully and sufficiently advised by
its own advisors and legal counsel, independent of QUAD, regarding the extent of
required cleanup and assumption of liabilities and the requirements of the State
of New Mexico regarding that cleanup and liability.  MII acknowledges that it
likewise has been fully and sufficiently advised regarding required regulatory
approvals, approval of relevant divisions with the State of New Mexico,
regarding required filings or registrations, authorizations, notices and
permits, consents, and approvals of public or governmental bodies, authority or
other person or entity that may be necessary for the consummation of the
transactions contemplated by this Agreement.


2.2         Access to Assets.  QUAD shall grant MII such access to the Assets
thereof, including all records relating to same, as is necessary to permit MII
to conduct a thorough due diligence investigation of the title to the
Assets.  MII shall have a maximum of seven (7) days from the date of this
Agreement to conduct its due diligence (this 7-day period, as it may be extended
in accordance with this Agreement or by other agreement of the parties, will be
referred to herein as the “Due Diligence Period”).


2.3         MII shall notify QUAD in writing (the “Defect Notice”) by the end of
the Due Diligence Period of any failures or defects in title (“Title Defects”)
that MII may have identified as pertaining to the Assets.  The Defect Notice
shall identify the alleged defect and the nature of the defect.  If no defects
are identified in said written notice, MII will be deemed to have accepted title
for said Assets.  Upon receipt of Defect Notice, QUAD shall have until the
Closing to cure any such Title Defects or, if not curable prior to the Closing,
advise MII how such Title Defects will be cured following the Closing and
provide a satisfactory commitment to MII with respect to curing of such Title
Defects. If QUAD is unable to cure any material Title Defects to the Purchaser’s
reasonable satisfaction or provide a plan and commitment to cure such Title
Defects prior to the Closing, then MII may (i) terminate this Agreement; or (ii)
proceed with the Closing with no reduction in the Purchase Price.  Title Defect,
as used in this Agreement, shall mean any lien, encumbrance, encroachment or
other defect in QUAD’s title to the Assets that would cause MII not to have
defensible title to such Assets.


 
3

--------------------------------------------------------------------------------

 
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF QUAD
 
3.1         To induce MII to execute, deliver and perform this Agreement, and in
acknowledgement of MII’s reliance on the following representations and
warranties, QUAD represents and warrants to MII as follows as of the date hereof
and as of the Closing Date:
 
 
(a)
Organization.  QUAD is a corporation duly incorporated, validly existing and in
good standing under the applicable laws of the State of Nevada with the power
and authority to conduct its business as it is now being conducted and to own
its assets.

 
 
(b)
Power and Authority.  QUAD has the power and authority to execute, deliver, and
perform this Agreement and the other agreements and instruments to be executed
and delivered by them in connection with the transactions contemplated hereby,
and QUAD will have taken all necessary action to authorize the execution and
delivery of this Agreement and such other agreements and instruments and the
consummation of the transactions contemplated hereby, including but not limited
to the receipt of all necessary regulatory approvals.  The execution, delivery
and performance by QUAD of the Agreement has been duly authorized. This
Agreement is, and the other agreements and instruments to be executed and
delivered by QUAD in connection with the transactions contemplated hereby, when
such other agreements and instruments are executed and delivered, shall be, the
valid and legally binding obligations of QUAD enforceable against QUAD in
accordance with their respective terms.

 
(c)
Non-Contravention. To QUAD’s knowledge, neither the execution, delivery and/or
performance of this Agreement, nor the consummation of the transactions
contemplated hereby, will:



(i)  
conflict with, result in a violation of, cause a default under (with or without
notice, lapse of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the material properties or
assets of QUAD under any term, condition or provision of any loan or credit
agreement, note, debenture, bond, mortgage, indenture, lease or other agreement,
instrument, permit, license, judgment, order, decree, statute, law, ordinance,
rule or regulation applicable to QUAD, or any of its material property or
assets;



(ii)         violate any provision of the articles or bylaws of QUAD; or


 
4

--------------------------------------------------------------------------------

 
 
(iii)
violate any order, writ, injunction, decree, statute, rule, or regulation of any
court or governmental or regulatory agency in the State of New Mexico that would
result in a QUAD Material Adverse Effect (defined below).

 
3.2         Actions and Proceedings. To the knowledge of QUAD, (i) there is no
basis for and there is no action, suit, judgment, claim, demand or proceeding
outstanding or pending, or threatened against or affecting QUAD or which
involves any of the business, or the properties or assets of QUAD that, if
adversely resolved or determined, would have a material adverse effect on the
Property (a “QUAD Material Adverse Effect”), and (ii) there is no reasonable
basis for any claim or action that, based upon the likelihood of its being
asserted and its success if asserted, would have such a QUAD Material Adverse
Effect.


3.3         Compliance. 


 
(a)
To the knowledge of QUAD, QUAD is in compliance with, is not in default or
violation in any material respect under, and has not been charged with or
received any notice at any time of any material violation of any statute, law,
ordinance, regulation, rule, decree or other regulation in New Mexico that would
constitute a QUAD Material Adverse Effect;



 
(b)
To the knowledge of QUAD, QUAD is not subject to any judgment, order or decree
entered in any lawsuit or proceeding applicable to its business and operations
that would result in a QUAD Material Adverse Effect; and



 
(c)
To the knowledge of QUAD, QUAD has duly filed all reports and has obtained all
governmental permits and other governmental consents, except as may be required
after the execution of this Agreement.  To the knowledge of QUAD, all of such
permits and consents are in full force and effect, and no proceedings for the
suspension or cancellation of any of them, and no investigation relating to any
of them, is pending or to the knowledge of QUAD, threatened, and none of them
will be adversely affected by the consummation of this Agreement.



3.4         Filings, Consents and Approvals. To the knowledge of QUAD, no filing
or registration with, no notice to and no permit, authorization, consent, or
approval of any public or governmental body or authority or other person or
entity is necessary for the consummation by QUAD of the transactions
contemplated by this Agreement, other than filing a change of title to the
Assets.


3.5         Title. QUAD has marketable title to the Assets.  For purposes of
this Agreement, “marketable title” means such title as will enable MII, as
QUAD’s successor in 100% interest in title, to receive from the Assets at least
the “net revenue interest” for the wells identified on Exhibit A associated with
the Assets, without reduction, suspension or termination throughout the
productive life of the wells, except for any reduction, suspension or
termination: (a) caused by MII; (b) caused by orders of the appropriate
regulatory agency having jurisdiction over the Assets that concern pooling,
unitization, communitization or spacing matters affecting the Assets; and (c)
caused by any contract containing a sliding-scale royalty clause or other
similar clause with respect to a production burden associated with the Assets;
or (d) otherwise set out forth in Exhibit A.  Marketable Title shall also mean
title as will obligate MII, as QUAD’s successor in 100% interest of the title,
to bear no greater working interest than the working interest for each of the
wells identified on Exhibit A as being associated with the Assets without
increase throughout the productive life of the wells, except for any increase:
(a) caused by MII; (b) that also results in the net revenue interest associated
with the well being proportionately increased; (c) caused by contribution
requirements provided for in any valid and existing operating agreement; (d)
caused by orders of the appropriate regulatory agency having jurisdiction over
the Assets and that concern pooling, unitzation, communitization or spacing
matters affecting the Assets; or (e) otherwise set forth in Exhibit A.


 
5

--------------------------------------------------------------------------------

 
QUAD has good and defensible title subject to permitted encumbrances to the
Assets.  Permitted Encumbrances shall mean: (a) liens for taxes not yet
delinquent; (b) lessor’s royalties, overriding royalties, reversionary interests
and similar burdens that do not operate to reduce the net revenue interest of
QUAD in the Assets to less than the amount set forth on Exhibit A; (c) the
consents and rights described in Exhibit A insofar as such contracts and
agreements do not operate to increase the working interest of QUAD or decrease
the net revenue interest of QUAD as set forth on Exhibit A for the Leases. 


ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF MII


4.1         To induce QUAD to execute, deliver and perform this Agreement, and
in acknowledgement of QUAD’s reliance on the following representations and
warranties, MII hereby represents and warrants to QUAD as follows as of the date
hereof and as of the Closing Date:


 
(a)
Organization.  MII is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Nevada, with the power and
authority to conduct its business as it is now being conducted and to own and
lease its properties and assets.



 
(b)
Power and Authority.  MII has the power and authority to execute, deliver, and
perform this Agreement and the other agreements and instruments to be executed
and delivered by it in connection with the transactions contemplated hereby, and
the execution, delivery and performance of the Agreement by MII has been duly
authorized.  This Agreement is, and, when such other agreements and instruments
are executed and delivered, the other agreements and instruments to be executed
and delivered by MII in connection with the transactions contemplated hereby
shall be, the valid and legally binding obligations of the Purchaser,
enforceable in accordance with their respective terms.

 
 
(c)
Broker’s or Finder’s Fees.  MII has not authorized any person to act as broker,
finder, or in any other similar capacity in connection with the transactions
contemplated by this Agreement.



 
(d)
No Conflict.  Neither the execution and delivery by MII of this Agreement and of
the other agreements and instruments to be executed and delivered by MII in
connection with the transactions contemplated hereby or thereby, nor the
consummation by MII of the transactions contemplated hereby, will or do violate
or conflict with: (a) any foreign or local law, regulation, ordinance,
governmental restriction, order, judgment or decree applicable to MII; (b) any
provision of any charter, bylaw, or (c) under any material agreement to which
MII is a party.



 
6

--------------------------------------------------------------------------------

 
 
(e)
Required Consents.  No permit or approval, authorization, consent, permission,
or waiver to or from any person, or notice, filing, or recording to or with, any
person is necessary for the execution and delivery of this Agreement and the
other agreements and instruments to be executed and delivered by MII in
connection with the transactions contemplated hereby, or the consummation by MII
of the transactions contemplated hereby.



 
(f)
Litigation.  There are no proceedings pending or, to the knowledge of the
Purchaser, threatened against MII which (i) seek to restrain or enjoin the
consummation of the Agreement or the transactions contemplated hereby or (ii)
could reasonably be expected to have a material adverse effect on MII or its
abilities to perform its obligations under the Agreement and the other
agreements and instruments to be executed and delivered by MII in connection
with the transactions contemplated hereby.



 
(g)
Risks Related to Hazardous Materials.  MII shall assume all risks that the
property underlying the Leases may contain waste materials or other adverse
physical conditions, including, but not limited to, the presence of unknown
abandoned oil and gas wells, water wells, sumps, pits, pipelines or other waste
or spill sites. At Closing, all responsibility and liability related to all such
conditions, whether known or unknown, fixed or contingent, will be transferred
from QUAD to MII.



 
(h)
Payment of Operating Expenses. MII shall assume and make payment on behalf of
QUAD of any and all operating costs associated with the Leases.



ARTICLE 5
COVENANTS OF QUAD PRIOR TO CLOSING
 
5.1         Required Approvals.  As promptly as practicable after the date of
this Agreement, QUAD shall make all filings required by foreign or local law to
be made by them in order to consummate the transactions contemplated
hereby.  QUAD shall cooperate with MII with respect to all filings that MII
elects to make or is required by law to make in connection with the transactions
contemplated hereby.
 
 
7

--------------------------------------------------------------------------------

 
5.2         Prohibited Actions.  Except as provided herein below, in no event,
without the prior written consent of MII, shall QUAD:


 
(a)
permit any of the Assets to be subjected to any claim or encumbrance, except
claims or encumbrances that QUAD believes, in its sole judgment, are necessary
to continue development of the Assets in the ordinary course of business and
consistent with past practice;



 
(b)
waive any claims or rights respecting the Assets, or sell, transfer, or
otherwise dispose of any of the Assets; or



(d)  
dispose of any interest in any of the Assets, or permit any rights in any of the
Assets to lapse into default or in non-compliance with all and any regulatory or
governmental requirement.

 
5.3         Access.  From the date of this Agreement to the Closing Date, QUAD
shall provide MII with such information and access as MII may from time to time
reasonably request regarding the Assets.
 
ARTICLE 6
CONDITIONS TO QUAD’S OBLIGATIONS
 
6.1         Each of the obligations of QUAD to be performed hereunder shall be
subject to the satisfaction (or waiver by QUAD) at or prior to the Closing Date
of each of the following conditions:


 
(a)
Representations and Warranties; Performance.  MII shall have performed and
complied in all respects with the covenants and agreements contained in this
Agreement required to be performed and complied with by it at or prior to the
Closing Date, the representations and warranties of MII set forth in this
Agreement shall be true and correct in all respects as of the date hereof and as
of the Closing Date as though made at and as of the Closing Date (except as
otherwise expressly contemplated by this Agreement), and the execution and
delivery of this Agreement by MII and the consummation of the transactions
contemplated hereby shall have been duly and validly authorized by the
Purchaser’s Board of Directors, and QUAD shall have received a certificate to
that effect signed by the secretary of the Purchaser.



 
(b)
Consents.  All required approvals, consents and authorizations shall have been
obtained.



 
(c)
Litigation.  No Litigation shall be threatened or pending against MII or QUAD
that, in the reasonable opinion of counsel for QUAD, could result in the
restraint or prohibition of any such party, or the obtaining of damages or other
relief from such party, in connection with this Agreement or the consummation of
the transactions contemplated hereby.



 
8

--------------------------------------------------------------------------------

 
 
(d)
Documents Satisfactory in Form and Substance.  All agreements, certificates, and
other documents delivered by MII to QUAD hereunder shall be in form and
substance satisfactory to counsel for QUAD, in the exercise of such counsel’s
reasonable judgment.



 
(e)
Due Diligence.  QUAD shall have completed its due diligence review of MII and
shall have been satisfied with the findings thereof.

 
ARTICLE 7
CONDITIONS TO MII’S OBLIGATIONS
 
7.1         Each of the obligations of MII to be performed hereunder shall be
subject to the satisfaction (or the waiver by MII) at or prior to the Closing
Date of each of the following conditions:


 
(a)
Representations and Warranties; Performance.  QUAD shall have performed and
complied in all respects with the covenants and agreements contained in this
Agreement required to be performed and complied with by it at or prior to the
Closing Date, the representations and warranties of QUAD set forth in this
Agreement shall be true and correct in all respects as of the date hereof and as
of the Closing Date as though made at and as of the Closing Date (except as
otherwise expressly contemplated by this Agreement), and the execution and
delivery of this Agreement by QUAD and the consummation of the transactions
contemplated hereby shall have been duly and validly authorized by QUAD’s Board
of Directors, and MII shall have received a certificate to that effect signed by
the secretary of QUAD.



 
(b)
Consents.  All required approvals, consents and authorizations shall have been
obtained.



 
(c)
No Litigation.  No Litigation shall be threatened or pending against MII or QUAD
that, in the reasonable opinion of counsel for the Purchaser, could result in
the restraint or prohibition of any such party, or the obtaining of damages or
other relief from such party, in connection with this Agreement or the
consummation of the transactions contemplated hereby.



 
(d)
Due Diligence.  MII shall have completed its due diligence review of the Assets
and shall have been satisfied with the findings thereof.



 
(e)
Proof of Ownership of the Assets.  QUAD shall have delivered to MII copies of
instruments evidencing its ownership of the Assets.

 
ARTICLE 8
 
COVENANTS OF QUAD AND MII FOLLOWING CLOSING
 
8.1         Transfer, Documentary Taxes.  All sales, transfer, and similar taxes
and fees (including all recording fees, if any) incurred in connection with this
Agreement and the transactions contemplated hereby shall be borne by QUAD and
QUAD shall file all necessary documentation with respect to such taxes.


 
9

--------------------------------------------------------------------------------

 
8.2         Further Assurances.  Subject to the terms and conditions of this
Agreement, each party agrees to use all of its reasonable efforts to take, or
cause to be taken, all actions and to do or cause to be done, all things
necessary and proper or advisable to consummate and make effective the
transactions contemplated by this Agreement (including the execution and
delivery of such further instruments and documents) as the other party may
reasonably request.


8.3         Nondisclosure of Proprietary Data.  The Parties shall hold in a
fiduciary capacity for the benefit of each other all secret or confidential
information, knowledge or data relating to each other or any of their affiliated
companies, and their respective businesses, which shall not be or become public
knowledge.  Neither Party, without the prior written consent of the other, or as
may otherwise be required by law or legal process, shall communicate or divulge
either before or after the Closing Date any such information, knowledge or data
to anyone other than the other Party and those designated by the other Party in
writing, or except as required by applicable law.


ARTICLE 9
SURVIVAL AND INDEMNITY


9.1         Survival of Representations, Warranties, etc.  Each of the
representations, warranties, agreements, covenants and obligations herein is
material and shall be deemed to have been relied upon by the other party or
parties and shall survive for a period of twelve (12) months after the Closing
and shall not merge in the performance of any obligation by any party
hereto.  All rights to indemnification contained in this Agreement shall survive
the Closing indefinitely.


9.2         Indemnification by QUAD and MII.  The parties shall indemnify,
defend, and hold harmless each other, and each other’s representatives,
stockholders, controlling persons and affiliates, at, and at any time after, the
Closing, from and against any and all demands, claim, actions, or causes of
action, assessments, losses, damages (including incidental and consequential
damages), liabilities, costs, and expenses, including reasonable fees and
expenses of counsel, other expenses of investigation, handling, and litigation ,
and settlement amounts, together with interest and penalties (collectively, a
“Loss” or “Losses”), asserted against, resulting to, imposed upon, or incurred
by the either party, directly or indirectly, by reason of, resulting from, or
arising in connection with: (i) any breach of any representation, warranty, or
agreement of either party contained in or made pursuant to this Agreement,
including the agreements and other instruments contemplated hereby; (ii) any
breach of any representation, warranty, or agreement of either party contained
in or made pursuant to this Agreement, including the agreements and other
instruments contemplated hereby, as if such representation or warranty were made
on and as of the Closing Date; (iii) any claim by any person for brokerage or
finder’s fees or commissions or similar payments based upon any agreement or
understanding alleged to have been made by any such person with either party in
connection this Agreement or any of the transactions contemplated hereby; and
(iv) to the extent not covered by the foregoing, any and all demands, claims,
actions or causes of action, assessments, losses, damages, liabilities, costs,
and expenses, including reasonable fees and expenses of counsel, other expenses
of investigation, handling, and litigation and settlement amounts, together with
interest and penalties, incident to the foregoing.


The remedies provided in this Section 9.2 will not be exclusive of or limit any
other remedies that may be available to the either party to this Agreement.


 
10

--------------------------------------------------------------------------------

 
ARTICLE 10
TERMINATION


10.1         Termination.  This Agreement may be terminated at any time prior to
the Closing Date:


(a)         by mutual written consent of QUAD and MII;
 
 
(b)
by either QUAD or MII if (i) there shall have been a material breach of any
representation, warranty, covenant or agreement set forth in this Agreement, on
the part of the Purchaser, in the case of a termination by QUAD, or on the part
of QUAD, in the case of a termination by the Purchaser, which breach shall not
have been cured, in the case of a representation or warranty, prior to Closing
or, in the case of a covenant or agreement, within ten (10) business days
following receipt by the breaching party of notice of such breach, or (ii) any
permanent injunction or other order of a court or other competent authority
preventing the consummation of the transactions contemplated hereby shall have
become final and non-appealable;



 
(c)
by either QUAD or MII if the transactions contemplated hereby shall not have
been consummated on or before the Closing Date; provided, however, that the
right to terminate this Agreement pursuant to this Section 10.1(c) shall not be
available to any party whose failure to fulfill any obligation under this
Agreement has been the cause of, or resulted in, the failure of the consummation
of the transactions contemplated hereby to have occurred on or before the
aforesaid date; or



 
(d)
By MII in the event of an uncured Title Defect as provided in Section.2.3 of
this Agreement.



10.2         Effect of Termination.  Each party’s right of termination under
Section 10.1 is in addition to any other rights it may have under this Agreement
or otherwise, and the exercise of a right of termination will not be an election
of remedies.  If this Agreement is terminated pursuant to Section 10.1, unless
otherwise specified in this Agreement, all further obligations of the parties
under this Agreement will terminate; provided, however, that if this Agreement
is terminated by a party because of the breach of this Agreement by the other
party or because one or more of the conditions to the terminating party’s
obligations under this Agreement is not satisfied as a result of the other
party’s failure to comply with its obligations under this Agreement, the
terminating party’s rights to pursue all legal remedies will survive such
termination unimpaired.


 
11

--------------------------------------------------------------------------------

 
ARTICLE 11


MISCELLANEOUS


11.1         Entire Agreement.  This Agreement, and the other certificates,
agreements, and other instruments to be executed and delivered by the parties in
connection with the transactions contemplated hereby, constitute the sole
understanding of the parties with respect to the subject matter hereof and
supersede all prior oral or written agreements with respect to the subject
matter hereof.


11.2         Parties Bound by Agreement; Successors and Assigns.  The terms,
conditions, and obligations of this Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective successors and assigns.


11.3         Amendments and Waivers.  No modification, termination, extension,
renewal or waiver of any provision of this Agreement shall be binding upon a
party unless made in writing and signed by such party.  A waiver on one occasion
shall not be construed as a waiver of any right on any future occasion.  No
delay or omission by a party in exercising any of its rights hereunder shall
operate as a waiver of such rights.


11.4         Severability.  If for any reason any term or provision of this
Agreement is held to be invalid or unenforceable, all other valid terms and
provisions hereof shall remain in full force and effect, and all of the terms
and provisions of this Agreement shall be deemed to be severable in nature.  If
for any reason any term or provision containing a restriction set forth herein
is held to cover an area or to be for a length of time which is unreasonable, or
in any other way is construed to be too broad or to any extent invalid, such
term or provision shall not be determined to be null, void and of no effect, but
to the extent the same is or would be valid or enforceable under applicable law,
any court of competent jurisdiction shall construe and interpret or reform this
Agreement to provide for a restriction having the maximum enforceable area, time
period and other provisions (not greater than those contained herein) as shall
be valid and enforceable under applicable law.


11.5         Attorneys’ Fees.  Should any party hereto retain counsel for the
purpose of enforcing, or preventing the breach of, any provision hereof
including, but not limited to, the institution of any action or proceeding,
whether by arbitration, judicial or quasi-judicial action or otherwise, to
enforce any provision hereof or for damages for any alleged breach of any
provision hereof, or for a declaration of such party’s rights or obligations
hereunder, then, whether such matter is settled by negotiation, or by
arbitration or judicial determination, the prevailing party shall be entitled to
be reimbursed by the losing party for all costs and expenses incurred thereby,
including, but not limited to, reasonable attorneys’ fees for the services
rendered to such prevailing party.


11.6         Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
and all of which shall constitute the same instrument.


 
12

--------------------------------------------------------------------------------

 
11.7         Headings.  The headings of the sections and paragraphs of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction hereof.


11.8         Notices.  All notices, requests, demands, claims, and other
communications which are required or may be given under this Agreement shall be
in writing and shall be deemed to have been duly given five business days after
such notice, request, demand, claim or other communication is sent, if sent by
registered or certified mail, return receipt requested, postage prepaid; and, in
any case, all such communications must be addressed to the intended recipient at
the address set forth on the first page of this Agreement.  Any party may send
any notice, request, demand, claim, or other communication hereunder to the
intended recipient at the address set forth above using any other means, but no
such notice, request, demand, claim, or other communication shall be deemed to
have been duly given unless and until it actually is received by the intended
recipient. Any party may change the address to which notices, requests, demands,
claims, and other communications hereunder are to be delivered by giving the
other party notice in the manner herein set forth.


11.9         Governing Law.  This Agreement shall be construed in accordance
with and governed by the laws of the State of Nevada without giving effect to
the principles of choice of law thereof.


11.10                 Arbitration.  Any dispute arising under or in connection
with any matter related to this Agreement or any related agreement shall be
resolved exclusively by arbitration in the State of Nevada.  The arbitration
shall be in conformity with and subject to the applicable rules and procedures
of the American Arbitration Association.  All parties agree to be (1) subject to
the jurisdiction and venue of the arbitration in the State of Nevada, (2) bound
by the decision of the arbitrator as the final decision with respect to the
dispute, and (3) subject to the jurisdiction of the Superior Court of the State
of Nevada for the purpose of confirmation and enforcement of any award made by
the arbitrator or for any actions seeking injunctive relief.


11.11                 References, etc.


 
(a)
Whenever reference is made in this Agreement to any Article, Section, or
paragraph, such reference shall be deemed to apply to the specified Article,
Section or paragraph of this Agreement.



 
(b)
Wherever reference is made in this Agreement to a Schedule, such reference shall
be deemed to apply to the specified Schedule attached hereto, which are
incorporated into this Agreement and form a part hereof.  All terms defined in
this Agreement shall have the same meaning in the Schedules attached hereto.



 
(c)
Any form of the word “include” when used herein is not intended to be exclusive
(e.g., “including” means “including, without limitation”).



11.12                 No Strict Construction.  The language used in this
Agreement will be deemed to be the language chosen by the parties hereto to
express their mutual intent, and no rule of strict construction will be applied
against any person.
 
 
13

--------------------------------------------------------------------------------

 
11.13                 No Third Party Beneficiary Rights.  No provision in this
Agreement is intended or shall create any rights with respect to the subject
matter of this Agreement in any third party.


11.14                 Such Other Acts.  The parties hereto shall do all things,
take such acts and execute such documents as are necessary to give effect to the
intention herein contemplated.
 
11.15                 Electronic Means.  Delivery of an executed copy of this
Agreement by electronic facsimile transmission or other means of electronic
communication capable of producing a printed copy will be deemed to be execution
and delivery of this Agreement as of the date first indicated above.


IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed on its behalf as of the date first indicated above.


 



 
MULTI-CORP INTERNATIONAL INC.
                           
By:
  /s/ Robert Baker      
Robert Baker
     
President
         

 



 
QUAD ENERGY CORP
                           
By:
  /s/ Robert Popick      
Robert Popick
     
President
 



 

 
14

--------------------------------------------------------------------------------

 

SCHEDULE “A”
TO
ASSET PURCHASE AGREEMENT




Seller hereby conveys to Purchaser ONE HUNDRED (100%) per cent of its interest
in and to the following:


LANDS:


Seller’s interest in lands located in Eddy County, New Mexico, including but not
limited to the following lands:


1)  
Section 33, Township 16 South, Range 29 East

2)  
Section 3, Township 17 South, Range 29 East

3)  
Section 4, Township 17 South, Range 29 East

4)  
Section 5, Township 17 South, Range 29 East

5)  
Section 7, Township 17 South, Range 29 East

6)  
Section 8, Township 17 South, Range 29 East

7)  
Section 9, Township 17 South, Range 29 East



LEASES:


1)         Federal Lease LC-058594 C, dated December 30, 1939
2)         Federal Lease LKC-068960, dated July 1, 1949
3)         Federal Lease NM-011331, dated June 1, 1953
4)         Federal Lease LC-028480 B, dated November 3, 1933
5)         State Lease B-7071, dated June 10, 1937
6)         State Lease B-7596, dated May 10, 1938
7)         State Lease B-11662, dated December 1, 1944
8)         State Lease 8569, dated March 11, 1940
9)         State Lease E-134, dated February 10, 1945
10)         State Lease E-741, dated February 11, 1946
11)         State Lease E-950, dated August 10, 1946
12)         State Lease E-4200, dated September 11, 1950
13)         State Lease E-6353, dated July 10, 1952
14)         State Lease E-7639, dated December 15, 1953
15)         State Lease E-10163, dated June 19, 1956
16)         Federal Lease LC-037777A
17)         Federal Lease LC-58594A


 
15

--------------------------------------------------------------------------------

 
WELLS:



 
PROPERTY NO.
LEASE NAME
WELL NAME
COUNTY
UL
SEC
TWP
RGE
1
16230
Cave Pool Unit
Cave Pool
Unit #001
Eddy
O
33
16S
29E
2
   
Cave Pool
Unit #010
Eddy
G
5
17S
29E
3
   
Cave Pool
Unit #012
Eddy
E
4
17S
29E
4
   
Cave Pool
Unit #019
Eddy
K
4
17S
29E
5
   
Cave Pool
Unit #023
Eddy
K
5
17S
29E
6
   
Cave Pool
Unit #026
Eddy
O
5
17S
29E
7
   
Cave Pool
Unit #027
Eddy
P
5
17S
29E
8
   
Cave Pool
Unit #028
Eddy
M
4
17S
29E
9
   
Cave Pool
Unit #030
Eddy
O
4
17S
29E
10
   
Cave Pool
Unit #035
Eddy
A
8
17S
29E
11
   
Cave Pool
Unit #036
Eddy
B
8
17S
29E
12
   
Cave Pool
Unit #041
Eddy
E
8
17S
29E
13
   
Cave Pool
Unit #051
Eddy
L
5
17S
29E
14
   
Cave Pool
Unit #052
Eddy
M
5
17S
29E
15
   
Cave Pool
Unit #059
Eddy
J
5
17S
29E
16
   
Cave Pool
Unit #062
Eddy
P
5
17S
29E

 
 
16

--------------------------------------------------------------------------------

 
17
16248
Cave State
Cave State #001
Eddy
D
4
17S
29E
18
   
Cave State #002
Eddy
H
5
17S
29E
19
   
Cave State #003
Eddy
E
4
17S
29E
20
   
Cave State #004
Eddy
F
4
17S
29E
21
   
Cave State #005
Eddy
C
4
17S
29E
22
16249
Diamond State
Diamond State #001
Eddy
O
4
17S
29E
23
   
Diamond State #002
Eddy
M
4
17S
29E
24
16253
Hodges Federal
Hodges Federal #002
Eddy
A
5
17S
29E
25
16255
Levers
Levers #003Y
Eddy
N
33
16S
29E
26
   
Levers #005
Eddy
M
33
16S
29E
27
   
Levers #006
Eddy
L
33
16S
29E
28
16254
Levers Federal
Levers Federal #007
Eddy
J
33
16S
29E
29
16250
Red State
Red State #001
Eddy
B
4
17S
29E
30
   
Red State #002
Eddy
G
4
17S
29E
31
16219
Red Twelve Federal
Red Twelve Federal #001
Eddy
O
33
16S
29E
32
   
Red Twelve Federal #002
Eddy
P
33
16S
29E
33
16268
Red Twelve Levers Federal
Red Twelve Levers Fed #008Q
Eddy
I
33
16S
29E
34
   
Red Twelve Levers Fed #012
Eddy
D
33
16S
29E
35
16256
Red Twelve State
Red Twelve State #001
Eddy
N
4
17S
29E
36
   
Red Twelve State #002
Eddy
H
4
17S
29E
37
   
Red Twelve State #003
Eddy
I
5
17S
29E
38
   
Red Twelve State #004
Eddy
O
5
17S
29E
39
   
Red Twelve State #006
Eddy
K
5
17S
29E
40
16251
State
State #001
Eddy
D
4
17S
29E
41
   
State #002
Eddy
C
4
17S
29E



 

 
17

--------------------------------------------------------------------------------

 
